Citation Nr: 1803106	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  05-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to a rating higher than 20 percent for history of chronic strained ligaments of the left foot (left foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 1990 with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board adjudicated this appeal in a November 2007 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2010 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the November 2007 decision, and remanded the case to the Board for action consistent with the terms of the JMR.  

In January 2011, the Board remanded this case for a hearing.

The Veteran testified at a video conference hearing before a Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted the July 2012 hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing participate in the decision in an appeal.  See 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran was informed of this in an April 2017 letter.  In his response later that month, he elected to testify at another hearing before the Board.

In January 2013, the Board remanded this case for further development.

In May 2017, the Board remanded this case for a new hearing.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

The Veteran's left foot disability is characterized by pain and marked limitation of motion of the ankle.


CONCLUSIONS OF LAW

The criteria for a rating higher than 20 percent for history of chronic strained ligaments of the left foot have not been met.  38 U.S.C. §§ 115, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5010-5271, 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

The Board has considered the Veteran's claim and decided entitlement based on the evidence of record. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


II.  Increased Rating

The Veteran was originally granted service connection for chronic strained ligaments of the left foot in a December 1996 rating decision.  At that time this disability was rated 10 percent effective December 31, 1990.

In a June 2002 rating decision this disability rating was increased to 20 percent effective January 7, 1999.  In a June 2002 statement, the Veteran stated that the grant of 20 percent satisfied his appeal.  Thus, this rating decision became final.

The Veteran filed his current claim for an increased rating in May 2004.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's left foot disability is currently rated under hyphenated diagnostic code 5010-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code (DC) requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

In this case, DC 5010 provides that traumatic arthritis substantiated by x-ray findings is rated as degenerative arthritis (DC 5003); meaning that a rating under this DC will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

DC 5271 provides rating criteria based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

VA treatment records show repeated complaints of left ankle pain.  He was given bilateral ankle braces.  Radiologic imaging consistently showed that the ankle mortise was preserved and the Veteran had no acute fractures or dislocations, no articular abnormalities, and no significant osseous abnormities.  A June 2006 VA x-ray of the left ankle found some possible mild degenerative changes to the midfoot joints, but the February 2017 VA radiology report found no significant degenerative changes.  As of February 2017 x-rays of the left foot noted a small calcaneal spur.  

In an October 2004 letter, the Veteran's private physician noted that the Veteran had chronic left ankle pain and swelling.  His ankle stayed swollen and red most of the time.  He sometimes complained of stiffness, swelling, and pain in the morning.  The Veteran had stated that he could barely stand on it for an hour or two.  This affected his ability to work.

In a July 2005 letter, the Veteran's private physician noted that a week earlier the Veteran's left ankle had become swollen, painful, and stiff and had caused him problems when walking.

An August 2013 Disability Benefits Questionnaire (DBQ) notes that the Veteran was in a cam walker boot due to a partial Achilles tendon tear and so left foot testing was very limited.  He was diagnosed with left ankle tendonitis and right ankle posterior tibial tendonitis.  He reported flare-ups of pain that resulted in an inability to walk at all.  At that time, the Veteran was diagnosed with hammer toes, hallux valgus, and partial tear of the Achilles tendon.  He reported itchy pain on the posterior ankle and dorsal surface without radiation.  His bilateral foot conditions impacted his ability to work in that he was unable to ambulate long distances and could not carry anything or stand for longer than thirty minutes without a break.

In March 2016 the Veteran underwent a VA foot and ankle examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation including range of motion testing of both ankles and consideration of pain on weight-bearing.  Therefore, this examination is adequate for VA purposes.  

At that time, the Veteran was diagnosed with hammer toes, degenerative arthritis of the bilateral feet and hallux valgus of the left foot.  He reported daily pain with ambulation.  He reported flare-ups of daily pain with ambulation.  He reported functional impairment of the pain and decreased range of motion.  He tried arch supports and orthotics but his feet remained symptomatic.  He had extreme tenderness of the plantar surfaces of both feet that was not improved by orthopedic shoes or appliances.  He did not have decreased longitudinal arch height of one or both feet on weight-bearing, objective evidence of marked deformity, marked pronation, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of the foot.  The weight-bearing line did not fall over or medial to the great toe.  He did not have Morton's neuroma or metatarsalgia.  He had hammertoes of the second, third, and fourth toes; mild to moderate hallux valgus of the left foot; and pes cavus.  The Veteran's pes cavus was characterized as all toes tending towards dorsiflexion, definite tenderness under metatarsal heads, very painful callosities, shortened plantar fascia, some limitation of dorsiflexion at the ankle, and limitation of dorsiflexion at ankle to right angle.  The Veteran had not undergone any foot surgery.  

There was pain on physical examination and the pain contributed to functional loss.  His functional loss of the left foot was described as excess fatigability, incoordination, pain on movement, pain on weight-bearing, swelling, instability of station, and disturbance of locomotion.  Pain and weakness significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  There were no scars or other pertinent physical findings, complications, conditions, signs or symptoms related to his left foot conditions.  The Veteran constantly used a cane as a normal mode of locomotion for instability.  This disability did not result in functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  Imaging studies showed arthritis of the bilateral feet.  Additionally, there was plantar flexion of metatarsal heads with dorsiflexion of all toes.  This disability impacted his ability to work in that he had minimal ambulation and issues with balance.  The examiner recommended new foot inserts as his current inserts were worn out and thought that the Veteran might benefit from foot surgery.

Turning to the Veteran's ankle, the March 2016 VA examiner diagnosed the Veteran with bilateral lateral collateral ligament sprain.  The Veteran reported difficulty with any sort of ambulation.  He denied flare-ups.  His range of motion of both ankles was from zero degrees of dorsiflexion and from zero to 30 degrees of plantar flexion.  This led to an altered gait.  Pain was noted on examination and caused functional loss.  There was evidence of pain on dorsiflexion and with weight-bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the medial and lateral malleolus and Achilles.  There was no evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  He was examined immediately after repetitive use over time.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  Additional factors of disability included disturbance of locomotion.  
There was reduced (4/5) muscle strength in the left ankle that was attributed to his disability.  He did not have muscle atrophy or ankylosis.  Instability was suspected, but not found on objective testing.  The Veteran did not currently have nor had he ever had "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus).  He had not had a talectomy.  There were no associated scars or other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  He used a cane constantly as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.   Imaging studies did not show arthritis.  There were no other significant diagnostic test findings or results.  This disability impacted his ability to work in that he had difficulty with long distance ambulation.

In June 2016 the Veteran underwent another VA foot and ankle examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, including range of motion testing of both ankles and consideration of pain with weight-bearing.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with hammer toes and degenerative arthritis of the bilateral feet and hallux valgus of the left foot.  He reported an increase in pain, including daily pain walking or standing, and a decrease in use of his feet.  He reported flare-ups in that he was unable to walk without pain.  He reported functional impairment of the inability to walk for more than a block.  His left foot conditions included hammertoes of the second, third, and fourth toes; mild or moderate hallux valgus; and pes cavus.  The Veteran's pes cavus was characterized as all toes tending towards dorsiflexion, definite tenderness under metatarsal heads, very painful callosities, shortened plantar fascia, some limitation of dorsiflexion at the ankle, and limitation of dorsiflexion at ankle to right angle.  The Veteran had not undergone any foot surgery.  

There was pain on physical examination and the pain contributed to functional loss.  His functional loss of the left foot was described as excess fatigability, pain on movement, pain on weight-bearing, pain on non-weight-bearing, swelling, and disturbance of locomotion.  Pain and weakness significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  There were no scars or other pertinent physical findings, complications, conditions, signs or symptoms related to his left foot conditions.  The Veteran constantly used a cane as a normal mode of locomotion for his bilateral foot and ankle conditions.  This disability did not result in functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  Imaging studies showed arthritis of the bilateral feet.  There were no other significant diagnostic test findings or results.  This disability impacted his ability to work in that he had difficulty with ambulation and with standing.  The examiner recommended new foot inserts as his current inserts were worn out and thought that the Veteran might benefit from foot surgery.  This examiner found that the Veteran's hammertoes, hallux valgus, and degenerative arthritis of the foot were less likely than not incurred in or caused by the Veteran's military service.

With regard to the Veteran's left ankle, the examiner diagnosed the Veteran with bilateral lateral collateral ligament sprain.  The Veteran reported difficulty with any sort of ambulation and pain with standing and walking.  He denied flare-ups.  His range of motion of both ankles was from zero to 10 degrees of dorsiflexion and from zero to 30 degrees of plantar flexion.  This led to an altered gait.  Pain was noted on examination and caused functional loss.  There was evidence of pain with weight-bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  He was not examined immediately after repetitive use over time, but the examiner found the examination medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Additional factors of disability included disturbance of locomotion and interference with standing.  He had decreased muscle strength (4/5) in the left ankle which was entirely attributed to his disability.  He did not have muscle atrophy or ankylosis.  Instability was suspected, but not found on objective testing.  The Veteran did not currently have nor had he ever had "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus).  He had not had a talectomy.  There were no associated scars or other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  He used a cane constantly as a normal mode of locomotion for his bilateral foot and ankle conditions.  This disability did not result in functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  Imaging studies did not show arthritis.  There were no other significant diagnostic test findings or results.  This disability impacted his ability to work in that he had difficulty with ambulation and with standing for more than a few minutes.

A March 2017 VA treatment record notes the Veteran's complaints of ankle pain after activity and with certain shoes that was alleviated with rest.  He denied recent trauma.  He had normal dorsalis pedis and posterior tibial pulses, normal sensation, varicosities, full muscle strength, and mild pain with palpation of the ankle.

An October 2017 VA treatment record notes complaints of ankle pain.  He had normal dorsalis pedis pulse, normal sensation, varicosities, slightly decreased (4/5) muscle strength, significantly decreased ankle range of motion, and pain with dorsiflexion and plantar flexion.

At his October 2017 hearing, the Veteran reported pain, swelling, and use of ankle braces and a boot.  He testified that his symptoms had not changed since his most recent VA examination.

The Veteran's current 20 percent rating is the maximum rating available under diagnostic codes 5010 (traumatic arthritis) and 5271 (limitation of motion of the ankle).  The Veteran's symptoms of pain and marked limitation of motion are contemplated by those diagnostic codes.  The record does not show other symptoms attributable to the Veteran's service-connected left foot/ankle disability that are not contemplated by this rating criterion.  The record does not show ankylosis of the left ankle.  Therefore, a higher rating under Diagnostic Code 5270 is not available.  38 C.F.R. § 4.71a.  Similarly, the Board does not find any additional foot or ankle symptoms consistent with a finding of severe residuals of a foot injury or loss of use of the foot as required for higher ratings under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  While other foot conditions including hammertoes and hallux valgus have been shown, the June 2016 VA examiner specifically found that these additional conditions were not related to the Veteran's service.  As such, additional separate ratings for those conditions are not warranted.  

Thus, the Board finds that no other DC would allow for a higher rating based on these symptoms and so, a rating higher than 20 percent is denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of left foot disability are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability alone.  Therefore no further discussion of a TDIU is necessary.


	(CONTINUED ON NEXT PAGE)


ORDER

A rating higher than 20 percent for history of chronic strained ligaments of the left foot is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


